FIRST DIVISION
                                BARNES, P. J.,
                            BROWN and HODGES, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules



                                                                      June 28, 2022




In the Court of Appeals of Georgia
 A22A0299. JOHNSON v. THE STATE.

      HODGES, Judge.

      Following a jury trial, the Superior Court of Richmond County entered a

judgment of conviction against James Jakar Johnson on three counts of robbery by

force, two counts of robbery, and one count of criminal attempt to commit robbery.

Johnson appeals from the trial court’s denial of his motion for new trial as amended,

arguing that the trial court erred in denying his motion to sever the charges and in

failing to give a jury instruction on the lesser included offense of theft by taking.

Although the trial court correctly rejected Johnson’s request for a jury instruction on

the lesser included offense, we agree that the trial court erred in denying Johnson’s

motion to sever. Therefore, we reverse Johnson’s convictions.
      Viewed in a light most favorable to the verdict,1 the evidence adduced at trial

revealed that Johnson was involved in three separate crimes spanning thirteen

months:

      (a) July 22, 2016 Incident. The victim, his sister, and her friend walked to a

convenience store on Ira Road in Richmond County to purchase cigarettes. As they

walked home, two young men confronted them. Without saying anything, one of the

men struck the victim’s face, pushed him to the ground, and stole his cell phone.

After taking the victim’s cell phone, the attacker said, “that way [you] couldn’t call

the police.” The victim identified Johnson as his assailant.

      (b) November 17, 2016 Incident. Some four months later, A. T. B., his brother

T. B., and their friend W. N. decided to go running to help W. N. lose weight for

wrestling, and their run took them through the Parkwood Drive area of Richmond

County. As they started the return leg of their run, the trio noticed five people

following them. A. T. B. telephoned his father and asked him to come and pick up the

trio because he thought “something bad’s fixing to happen.” As soon as A. T. B.

ended the call, the five people surrounded the trio. One of the five men told the trio


      1
       See, e.g., Albright v. State, 354 Ga. App. 538, 539 (841 SE2d 171) (2020).
Johnson does not contest the sufficiency of the evidence.

                                          2
to “take everything out of [their] pockets and give it to them or they was gonna pull

a fire.” The man took A. T. B.’s necklace, and A. T. B. gave the man his cell phone.

One of the other assailants took T. B.’s cell phone and wallet. Each of the victims

identified Johnson as the man who threatened the trio and who took A. T. B.’s cell

phone and necklace because they recognized him from attending school together. W.

N. placed his cell phone inside his boxer shorts and dared the five to “come get it.”

A brawl ensued, during which A. T. B. sustained bruised ribs and a concussion.

      (c) August 20, 2017 Incident. Nine months later, C. H. and D. B. went to visit

two girls on Redd Drive in Richmond County. As C. H. sat on the back of his car

scrolling through his cell phone, the girls emerged from a nearby house. Shortly

thereafter, two young men approached the group from the same house and started

talking to the group. But as the two young men became increasingly aggressive, C.

H. and D. B. attempted to leave the scene. One of the young men said, “no, y’all ain’t

going nowhere. . . . [T]his is a stick up.” The other young man — Johnson — then

grabbed a chain from C. H., and the two started fighting. Johnson ended up taking C.

H.’s chain and his cell phone.2 C. H. identified Johnson as his attacker from a

photographic lineup and from social media.

      2
          Meanwhile, the other man struck D. B., and the two began fighting.

                                          3
      Following his conviction and the denial of his motion for new trial as amended,

Johnson appeals.

      1. In his first enumeration of error, Johnson contends that the trial court erred

in denying his motion to sever because the three offenses spanned a time frame of

thirteen months and were committed against different victims. The State concedes

that “there is no credible argument to be made that the prosecution . . . sought to join

[Johnson’s] cases for a proper reason other than the similar character of the crimes.

. . .” After our own independent review,3 we agree that the trial court erred in denying

Johnson’s motion to sever. As a result, for the following reasons, we reverse

Johnson’s convictions.

      According to the parties, Johnson originally faced three separate indictments

based upon the dates of the crimes: July 22, 2016, November 17, 2016, and August

20, 2017. In August 2018, the State re-indicted Johnson for each of the crimes and

combined the charges in a single indictment. Johnson moved to sever the charges,

arguing that the charges were unrelated by date or a factual basis; were not “based on

      3
        “[W]e are not bound by the State’s concession as it is for this Court to
determine whether [Johnson] is legally entitled to a new trial.” (Citation and
punctuation omitted.) Lanham v. State, 345 Ga. App. 657, 663 (1) (d), n. 4 (813 SE2d
184) (2018), citing Tiller v. State, 314 Ga. App. 472, 474 (3), n. 2 (724 SE2d 397)
(2012).

                                           4
the same conduct or a series of acts connected together or constituting parts of a

single scheme or plan[;]” and that including all of the charges together would “serve

no other purpose than that of improperly bringing [Johnson’s] character into

evidence.” After a hearing, the trial court denied Johnson’s motion to sever without

explanation.4

      Georgia law provides that

      [w]hen two or more crimes of the same general nature are committed
      against different persons, at different times and places, and are charged
      in separate counts of an indictment, severance is mandatory upon the
      defendant’s motion if the crimes are joined solely because they are of the
      same or similar character.


(Citation omitted; emphasis in original.) Willis v. State, 316 Ga. App. 258, 262 (3)

(728 SE2d 857) (2012); see also Dingler v. State, 233 Ga. 462, 463-464 (211 SE2d

752) (1975). However,




      4
        Although the trial court’s order referenced “a full hearing on the matter,” the
record does not contain a transcript of a hearing on Johnson’s motion to sever.
Immediately prior to trial, Johnson’s counsel asked “to continue [his] objection to the
Court’s dismissal of [his] motion to sever the case.” Johnson’s counsel also
referenced having made the arguments before trial. Neither party has moved to
supplement the record on appeal to include any pretrial transcript addressing
Johnson’s motion to sever.

                                          5
      [i]f the offenses are not joined solely because they are of the same or
      similar character, and evidence of one charged offense would be
      admissible as a similar transaction during trial on another charged
      offense, the trial court is vested with discretion in deciding whether to
      grant a motion to sever. In making this decision, the court must consider
      the number of offenses charged, the complexity of the charges, and the
      complexity of the evidence and determine whether the jury will be able
      to fairly and intelligently parse the evidence and apply the law with
      regard to each charge.


(Citation omitted.) Willis, 316 Ga. App. at 262-263 (3). “We review a trial court’s

denial of a motion to sever the trial of separate charges for an abuse of discretion[.]”

and, to that end, we have held that “the trial court does not abuse its discretion by

denying a motion to sever if the evidence of one offense would be admissible as a

similar act in the trial of the other offense.” (Citations and punctuation omitted.) Love

v. State, 349 Ga. App. 741, 744 (2) (824 SE2d 745) (2019); see also Algren v. State,

330 Ga. App. 1, 3 (1) (764 SE2d 611) (2014) (finding that “offenses have not been

joined solely because they are of the same or similar character when the evidence of

one offense can be admitted as similar transaction evidence during the trial of the

other offense and severance is not mandatory in such a case”) (citations and

punctuation omitted; emphasis in original).


                                           6
      In this case, the record does not support any conclusion other than that

Johnson’s charges were “joined solely because they are of the same or similar

character[,]” a point the State now concedes. (Citation omitted; emphasis in original.)

Willis, 316 Ga. App. at 262 (3). At the outset, the record does not contain a written

response by the State to Johnson’s motion to sever or a transcript of any hearing on

Johnson’s motion, either of which might have explained the State’s theory for

combining Johnson’s charges. Moreover, the trial court’s order denying Johnson’s

motion, which was prepared by the State, does not contain any legal analysis of

Johnson’s motion or an explanation of its reasoning for denying the motion. In

addition, neither opening statements nor closing arguments were transcribed, during

which the State could have shown how the crimes were connected or part of a

common plan or scheme. Nor did the State file a written response to Johnson’s

motion for new trial as amended.

      Finally, Johnson’s convictions are not rescued by the trial court’s order denying

Johnson’s motion for new trial — again, prepared by the State — in which it stated

that “severance is not warranted where the crimes charged stem from a course of

continuing conduct,” citing Hubbard v. State, 275 Ga. 610, 611-612 (2) (571 SE2d

351) (2002). Of note, the trial court’s application of Hubbard was erroneous. In

                                          7
Hubbard, our Supreme Court affirmed the trial court’s denial of a defendant’s motion

to sever. However, the Court observed that the defendant’s crimes were committed

“mere hours apart” on the same night.5 Id. at 611 (2). Compare Fielding v. State, 299

Ga. App. 341, 343 (1) (682 SE2d 675) (2009) (holding that trial court did not abuse

discretion in denying motion to sever, in part, because six commercial thefts occurred

in the same county in a three-week span) and Brown v. State, 230 Ga. App. 190, 193

(1) (495 SE2d 858) (1998) (finding that “the 11-month separation and the lack of

other factors showing a common scheme or plan compel the conclusion that the

counts should have been severed”). Here, even though Johnson’s crimes bore some

similarities to each other, they lacked any connection to each other and spanned the

course of thirteen months. See Brown, 230 Ga. App. at 193 (1).

      In short, at no point in the record did the State indicate that Johnson’s charges

were joined for any reason other than that they were similar. The State now concedes

      5
        The legal principles governing severance are succinctly stated in Hubbard.
275 Ga. at 611 (2) (“An absolute right to severance exists only where offenses have
been joined solely because they are of the same or similar character. Where, however,
separate crimes are shown to have been part of a single series of connected acts, the
decision whether to sever lies within the trial court’s sound discretion. Severance is
generally not warranted where the crimes charged occurred over the same period of
time and stem from a course of continuing conduct.”) (citations and punctuation
omitted). Rather, it is the trial court’s application of those principles to the facts of
this case that is problematic.

                                           8
that it did not join the charges for any other reason, and we have found nothing in the

record to the contrary. As a result, in the absence of any such reason, coupled with the

trial court’s misapplication of Hubbard, we conclude that the trial court erred

because, under like circumstances, severance is mandatory upon the defendant’s

motion.6 See Dingler, 233 Ga. at 463-464; Willis, 316 Ga. App. at 262 (3); Brown,

230 Ga. App. at 192 (1). Accordingly, Johnson’s convictions must be reversed.

Because the evidence was sufficient to support Johnson’s convictions, the State may

elect to retry him. See generally Holt v. State, 352 Ga. App. 504, 511 (2) (835 SE2d

336) (2019).



      6
         Unlike other cases where the trial court denied a motion to sever, in which
partial acquittals suggested that the jury was able to independently evaluate multiple
counts, the jury in this case returned guilty verdicts against Johnson on each count of
the indictment. See generally Heard v. State, 287 Ga. 554, 559 (4) (697 SE2d 811)
(2010) (finding that there was “no evidence in this case that the combined trial of the
charges confused or misled the jury, and the verdict itself, including [defendant’s]
acquittal for some of the charges, shows that the jury fully understood the law and
evidence”) (citation and punctuation omitted); Cartledge v. State, 285 Ga. App. 145,
147 (2) (645 SE2d 633) (2007) (affirming trial court’s denial of defendant’s motion
to sever because, in part,”the jury failed to convict [the defendant] of six of fourteen
charges alleged against him, indicating an ability to decide each charge separately”);
Jordan v. State, 281 Ga. App. 419, 424 (2) (636 SE2d 151) (2006) (affirming trial
court’s denial of motion to sever because, in part, “the jury acquitted [the defendant]
of kidnapping with bodily injury and aggravated assault of [the victim], indicating the
ability to decide each case separately”).

                                           9
      2. Johnson next contends that the trial court erred in rejecting his proposed jury

instruction on the lesser included offense of theft by taking. Because this issue could

arise in a retrial, we address Johnson’s argument and conclude that the trial court did

not err in declining to give Johnson’s proposed instruction.

      Johnson’s written requests to charge included a proposed instruction on the

definition of theft by taking. See OCGA § 16-8-2. During the charge conference, the

State objected to the proposed instruction, arguing that no evidence had been

introduced to support a charge for a lesser included offense. Johnson’s counsel

responded that “there were items removed. That may be a jury issue as to what

constituted the behavior that led to those items being removed.” The trial court

declined to give the proposed instruction.

      We are not persuaded by Johnson’s argument. Our law provides that

      [t]he complete rule with regard to giving a defendant’s requested charge
      on a lesser included offense is: where the state’s evidence establishes all
      of the elements of an offense and there is no evidence raising the lesser
      offense, there is no error in failing to give a charge on the lesser offense.
      Where a case contains some evidence, no matter how slight, that shows
      that the defendant committed a lesser offense, then the court should
      charge the jury on that offense.




                                           10
(Citation omitted.) Wright v. State, 319 Ga. App. 723, 732 (4) (738 SE2d 310) (2013).

The sole reference Johnson cites in support of his argument is a single question

during an exchange with W. N., a witness to the November 17, 2016 robbery. After

W. N. testified that a group of five assailants encircled and began fighting with the

three victims, the following exchange occurred:

      Q:     Okay. And when that happened was that, kind of, coinciding or


      about the same time as they were taking the items?

      A:     Yes.


At best, then, the exchange establishes that the attack and the theft occurred

simultaneously, rather than the attack occurring after the theft was completed as

Johnson argues. There being no evidence warranting an instruction on the lesser

included offense of theft by taking, the trial court correctly declined Johnson’s

request. See generally Wright, 319 Ga. App. at 732 (4).

      In sum, the record indicates that Johnson’s charges were “joined solely because

they are of the same or similar character.” (Citation omitted; emphasis in original.)

Willis, 316 Ga. App. at 262 (3). Because severance of Johnson’s charges was

mandatory, we conclude that the trial court erred in denying Johnson’s motion to


                                         11
sever. Therefore, we reverse Johnson’s convictions. To the extent the State elects to

retry Johnson, we further conclude that the trial court did not err in declining to give

Johnson’s proposed instruction on the lesser included offense of theft by taking.

      Judgment affirmed in part and reversed in part. Barnes, P. J., and Brown, J.,

concur.




                                          12